Case 6:20-cv-00737-ADA Document 11-6 Filed 10/27/20 Page 1 of 3




         EXHIBIT E
10/14/2020                      Case 6:20-cv-00737-ADA DocumentDelaware
                                                                11-6 District
                                                                        Filed 10/27/20 Page 2 of 3
  Delaware District




  Time to Milestones

   U.S. District Courts (8631 cases)

       Claim Construction
       Patentee Decisions
        Patentee MSJ
        Infringement

        Patent not invalid
        Patent enforceable

       Patent Challenger Decisions
        Patent Challenger MSJ
        Noninfringement
        Patent invalid

        Patent unenforceable

       Remedies
        Damages
        TRO/Prelim Injct
        Injct/Ongoing Royalty

        Enhncd Dam/Atty Fees
        Sanctions

       Trials
        Jury Trial
        Bench Trial

       Transfers & Stays
        Transfer
        Stay

       Appeal
       Termination
        Likely Settlement

        Mature Termination

                                            1yr            2yr    3yr   4yr      5yr      6yr        7yr




https://search.docketnavigator.com/patent/court/13/1?print=true                                            1/2
10/14/2020                  Case 6:20-cv-00737-ADA DocumentDelaware
                                                            11-6 District
                                                                    Filed 10/27/20 Page 3 of 3
  Delaware District




   U.S. District Courts
                                 Occurences    Minimum     2nd Percentile   First Quartile   Median   Third Quartile   98th Percentile   Maximum   Average

    Claim Construction              1038                          8.5           16.2          20.7        28.4              64.6          95.3      24.3
    Patentee MSJ                    286          3.5              17.8          27.4          32.6        43.4              84.0          102.9     37.8
    Infringement                    1487         0.4              2.0           15.4          24.6        32.3              71.3          134.2     25.4

    Patent not invalid              1595         0.3              2.9           17.5          28.2        34.6              70.6          97.9      28.5
    Patent enforceable              507          0.3              2.0            9.5          19.4        28.9              69.8          79.5      20.9
    Patent Challenger MSJ           649          3.1              13.9          27.6          34.9        46.1              83.8          124.3     38.6

    Noninfringement                 928          0.3              3.9           20.9          31.3        39.9              87.0          109.9     32.9
    Patent invalid                  790          1.0              2.7           17.2          27.6        35.4              65.9          87.0      28.2
    Patent unenforceable             8           14.2                                         29.0                                        33.4      25.4

    Damages                         157          7.2              9.5           30.4          35.5        54.2              95.7          134.2     43.2
    TRO/Prelim Injct                125          0.1              0.2           11.2          16.1        28.8              73.9          73.9      20.2
    Injct/Ongoing Royalty           1438         0.7              2.0           17.2          26.9        32.8              60.6          95.7      25.8

    Enhncd Dam/Atty Fees             26          22.7          26.0             34.5          42.5        44.7              78.7          78.7      41.6
    Sanctions                        11          11.9             27.3          31.0          34.7        52.8              55.6          55.6      37.2
    Jury Trial                      305          8.6              13.2          27.5          32.8        46.1              88.9          125.3     39.4

    Bench Trial                     119          15.0          20.3             28.8          31.8        35.0              74.6          102.9     33.7

    Transfer                        308                           1.3            5.7          9.1         13.0              28.2          37.2       9.9
    Stay                            1256         0.3              1.2            5.7          12.6         19.7             59.7          116.6     15.4
    Appeal                          749          0.1              3.0           19.4          31.4        40.6              80.3          135.6     32.3
    Likely Settlement              5545                           0.6            3.2          6.2         13.0              39.5          92.8       9.8
    Mature Termination              2134         0.3              2.2           12.9          22.8        35.1              76.8          136.8     26.1




https://search.docketnavigator.com/patent/court/13/1?print=true                                                                                              2/2
